CONTRAT D'ASSOCIATION
ENTRE
L'ENTREPRISE TUNISIENNE
D'ACTIVITES PETROLIÈRES
ET

WALTER INTERNATIONAL TUNISIA INC.

CONTRAT D'ASSOCIATION

ENTRE LES SOUSSIGNES :

L'ENTREPRISE TUNISIENNE D'ACTIVITES PETROLIERES, ci-après
dénommée "ETAP", établissement public à caractère industriel et
commercial, dont le siège est à Tunis, 27 bis Avenue Khéreddine
Pacha, 1002 Tunis Belvédère, représentée par Monsieur Abdelwaheb

KESRAOUI , son Président Directeur Général.

D'UNE PART

ET:

WALTER INTERNATIONAL TUNISIA INC, ci-après dénommée " W.I,I ",
Société établie et régie selon les lois de l'Etat du Texas,
Etats Unis d'Amérique, dont le siège social est à 240 The Main
Building, 1212 Main Street, Houston 77002, Texas, Etats Unis
d'Amérique, élisant domicile à Tunis au 126 rue de Yougoslavie
c/o Maître Adly Bellagha, représentée aux présentes par Monsieur
F. Fox BENTON Jr., spécialement mandaté à cet effet par une
résolution du Conseil d'Administration en date du

22 Septembre 1989.

D D'AUTRE PART

D
IL EST PRÉALABLEMENT EXPOSE CE QUI SUIT_:

AMOCO a cédé à W.I.I la totalité de ses intérêts détenus
dans les concessions d'EL FRANIG et de BAGUEL avec tous les
droits et obligations s'y rattachant suivant acte de cession

approuvé par l'Autorité Concédante.

ETAP et W.I.I ont fixé leurs pourcentages de participation

dans les Concessions comme suit :

Pour El FRANIG,le taux de participation de l'ETAP sera basé
sur le rapport "R"' des revenus nets cumulés aux dépenses totales
cumulées relatives à la Concession concernée tel que défini à
l'Article 20 du Décret-Loi n°85-9 du 14 Septembre 1985 tel que
ratifié par la Loi n°85-93 du 22 Novembre 1985 et tel que

modifié par la Loi n°87-9 du 6 Mars 1987 ("Décret-Loi").

inférieur à 1,5 45% 55%

égal ou supérieur à 1,5 50 50%

L'augmentation de la participation d' ETAP sera effective au
ler Janvier de l'année suivant celle au cours de laquelle le

rapport "R" concerné est atteint.

Pour la Concession de BAGUEL,le pourcentage de participation

est fixé comme suit:

— cinquante et un pour cent (51 %) pour ETAP

— quarante neuf pour cent (49 %) pour W.I.I

7
Conformément à l'Article 2 de l'Avenant n°1 à la Convention
de MEDENINE et de l'Avenant n°2 à la Convention de DOUZ, les

Concessions sont admises au bénéfice du "Décret Loi".

ETAP et W.I.I ont décidé de conduire en commun les
opérations d'exploration,d'appréciation, de développement et

d'exploitation des Concessions.

Elles ont conclu le présent Contrat d'Association en vue de
définir les conditions et modalités de leur association ainsi
que les droits et obligations qui résulteront pour chacune
d'elles des Conventions et des Cahiers des Charges relatifs aux
permis de MEDENINE et de DOUZ tels qu'amendés par l'Avenant n° 1
à la Convention de MEDENINE et les Avenants n°1 et n°2 à la

Convention de DOUZ.

CECI ETANT EXPOSE,IL A ETE ARRETE ET CONVENU CE QUI SUIT:
ARTICLE PREMIER : Définitions:

Aux fins de l'application du présent Contrat, les mots et

expressions qui y sont utilisés ont la signification suivante :
1 - Contrat : désigne le présent Contrat d'Association.

2 - Partie (s) : désigne ETAP et/ou WALTER INTERNATIONAL

TUNISIA INC. et leurs cessionnaires éventuels.

3 - Permis de DOUZ : désigne le permis de recherche de
substances minérales du second groupe dit " DOUZ “ qui a été

accordé conjointement et dans l'indivision à ETAP et AMOCO par
Arrêté en date du 18 Juin 1982.

XX

4 - Permis de MEDENINE : désigne le permis de recherche de
substances minérales du second groupe dit "“ MEDENINE" qui a été
accordé à Mobil Oil Tunisia Inc. par Arrêté du Ministre de
l'Economie Nationale en date du 27 Avril 1972. Par Arrêté en
date du 30 Janvier 1979, la cession partielle des droits de
Mobil Oil Autria A.G. et Deutsch Mobil Oil Gewinnungs au profit

de AMOCO a été approuvée.

5 - Convention de DOUZ : désigne la Convention et ses Annexes
portant autorisation de recherche et d'exploitation des
substances minérales du second groupe dans le Permis en
application des Décret du 13 Décembre 1948 et du ler Janvier
1953 sur les Mines qui a été signée à Tunis par l'Etat Tunisien
d'une part et par ETAP et AMOCO d'autre part le 1 Avril 1980 et
approuvée par la Loi n°82-53 du 4 Juin 1982 ainsi que les

Avenants n° 1 et 2.

6 - Convention de MEDENINE : désigne la Convention et ses
annexes portant autorisation de recherche et d'exploitation des
substances minérales du second groupe dans le permis de MEDENINE
en application des Décrets du 13 Décembre 1948 et du ler Janvier
1953 sur les Mines qui a été signée le 31 Décembre 1971 et
approuvée par la Loi n° 72-30 du 27 Avril 1972 ainsi que

l'Avenant n° 1.

7 -— Conventions : désigne les conventions définies aux

paragraphes 5 et 6 du présent Article.

8 - Concessions : désigne la Concession dénommée BAGUEL issue du

permis de DOUZ, instituée par Arrêté en date du 3 Juin 1987 et

Lo
la Concession d'El FRANIG, issue du permis de MEDENINE,

instituée par Arrêté en date du 24 Mai 1983.

9 - Cahiers des Charges : désigne les Cahiers des Charges

annexés aux Conventions.

10 - Opérateur: désigne la Partie chargée d'effectuer toute

opération en vertu du présent Contrat.

11 - Capacité Optimum de Production :désigne la capacité qui
permet la récupération optimale des réserves compte tenu des
caractéristiques techniques du gisement et en respect des saines

pratiques en usage dans l'industrie pétrolière.

12 - Société ou Organisme Affilié : désigne :
a. toute Société ou Organisme dans les assemblées desquelles
une Partie détient directement ou indirectement plus de

cinquante pour cent (50%) des droits de vote, ou

b. toute Société ou Organisme ou Etablissement Public
détenant, directement ou indirectement, plus de cinquante pour-
cent (50 %) des droits de vote dans les assemblées d'une partie,

ou

c. toute Société ou Organisme dans les assemblées desquelles
plus de cinquante pour cent (50%) des droits de vote sont
détenus directement ou indirectement par une ou plusieurs
sociétés, ou établissements publics affiliés à une Partie, au

sens des alinéas a) et b) ci-dessus, ensemble où séparément.

13 - Revenus nets cumulés : désigne la somme des chiffres

d'affaires de tous les exercices fiscaux,diminuée de la somme

AA
des Impôts et taxes dûs ou payés pour tous les exercices
antérieurs à celui de l'année considérée relatifs à la

Concession concernée.

14 - Dépenses totales cumulées : désigne la somme de toutes les
dépenses d'exploration et d'appréciation réalisées sur un Permis
et de toutes les dépenses de développement et d'exploitation de
la Concession concernée à l'exception des taxes et Impôts dûs ou

payés au titre de son exploitation par le Titulaire.

15 - Dollars : désigne le Dollar des Etats Unis d'Amérique.

ARTICLE DEUX : Objet du Contrat:

Le présent Contrat a pour objet de définir les conditions
selon lesquelles les Parties entendent réaliser en commun
l'exploration, l'appréciation,le développement et l'exploitation
des gisements de substances minérales du second groupe dans les
Concessions , ainsi que le traitement et le transport de ces

substances.

: Pourcentage de Pa

3.1 Les pourcentages de participation des Parties dans

l'Association sont :

Pour El FRANIG,le taux de participation de l'ETAP sera basé
sur le rapport "R" des revenus nets cumulés aux dépenses totales
cumulées relatives à la Concession concernée tel que défini à

Ax

l'Article 20 du "Décret-Loi",
R % d'ETAP % de W.I.I
inférieur à 1,5 45% 55%
supérieur ou égal à 1,5 50% 50%

L'augmentation de la participation de l'ETAP sera effective
au ler Janvier de l'année suivant celle au cours de laquelle le

rapport "“R" concerné est atteint.

Pour la concession de BAGUEL 1e pourcentage de

participation est fixé comme suit:

- de cinquante et un pour cent (51 %} pour ETAP

- de quarante neuf pour cent (49 %) pour W.I.I

3.2 a) Pour la Concession d'EL FRANIG, le pourcentage de
participation sera celui prévu au paragraphe 3.1 ci-dessus. Ce
pourcentage pourra être modifié si ETAP décide, conformément à
l'Article 13 du "Décret-Loi", de réduire son pourcentage de
participation au moment de la notification de sa participation
au développement de ladite Concession. Cependant, ledit
pourcentage, s'il est inférieur à quarante cinq pour cent (45%)

ne subira aucun changement ultérieur.

b) Pour la Concession de Baguel, le pourcentage de
participation sera celui prévu à l'Article 3.1 ci-dessus. Ce
pourcentage pourra être modifié si ETAP décide, conformément à
l'Article 13 du "Décret-Loi", de réduire son pourcentage de

participation au moment de la notification de sa participation
au développement de ladite Concession.

A7
3.3 Sauf dispositions contraires du présent Contrat,

à. Les Parties supportent, chacune proportionnellement au
pourcentage de sa participation défini ci-dessus, les coûts
d'exploration, d'appréciation et les dépenses relatives au
développement et à l'exploitation, réalisés au titre du présent

Contrat.

b. Proportionnellement au pourcentage de sa participation,
chaque Partie détient tous biens et intérêts acquis en vertu du
présent Contrat, et assume les responsabilités découlant dudit
Contrat.

€. Notamment, chaque Partie dispose, proportionnellement à
son pourcentage de participation ,du droit aux réserves en place

des substances minérales du second groupe extraites des

Concessions.
ARTICLE QUATRE : Fonctionnement de l'Association:

Les études et travaux, approuvés par le Comité d'Opérations,
sont réalisés directement ou indirectement par l'Opérateur en

étroite collaboration avec les Parties, comme indiqué ci-après.
4.1 Comité d'Opérations
4.1.1 Composition

Le Comité d'Opérations se compose par moitié de
représentants nommés par ETAP et par moitié de représentants

nommés par W.I.I.

La présidence du Comité d'Opérations est assurée par

l'opérateur. NY
4.1.2 Fonctions

Le Comité d'Opérations est chargé de prendre les
décisions relatives à l'ensemble des opérations et travaux de

l'Association et notamment,

- d'arrêter les programmes d'opérations et de travaux
ainsi que les budgets correspondants sur proposition de

l'opérateur :;

- d'approuver la nature et l'implantation de tous

travaux;

- d'approuver la liste des fournisseurs proposés par

l'opérateur;

_- d'approuver les contrats et marchés proposés par
l'Opérateur à la suite des appels d'offres et dont le montant

est supérieur à cent mille (100.000 DT) Dinars Tunisiens :

- d'examiner les comptes rendus d'activités préparés
par l'Opérateur et de contrôler celui-ci dans la conduite et

l'exécution des travaux qui lui sont confiés :

- d'arrêter les programmes de production après examen

des propositions présentées par l'Opérateur ;

— d'approuver les comptes de l'Association présentés
par l'Opérateur ;
- de créer tout comité technique qui lui semble

nécessaire;

- de décider la cession d'information à des tiers et

d'en définir les conditions. OK x
10

4.1.3 Délibérations
Les décisions du Comité d'Opérations sont prises à
l'unanimité des représentants désignés par les Parties.
11 est toutefois convenu, qu'au cas où l'unanimité ne

pourrait être obtenue au sein du Comité d'Opération:

a) relativement à une opération à financer par une seule
Partie, la proposition présentée par les représentants de la
Partie qui assurera la totalité du financement sera considérée
comme adoptée.

b) relativement à une opération à financer en commun, la
proposition sera considérée comme adoptée, si elle est agréée
par deux (2) parties ou plus qui assureront au moins soixante

cinq pour cent (65%) du financement.
4.1.4 Convocations et Réunions

Le Comité d'Opérations se réunit au moins une fois par
trimestre en tout lieu convenu à l'avance d'un commun accord,
sur la convocation de son Président, adressée à chaque
représentant avec préavis de quinze (15) jours; en cas
d'urgence, ce délai peut être réduit d'un commun accord.

La convocation écrite précise la date, l'heure, le lieu et
l'ordre du jour de la réunion ; l'ordre du jour comporte
notamment toute question formulée auparavant par écrit par l'un
des représentants. Si l'un des représentants en exprime le désir
par écrit, le Président est tenu de convoquer le Comité dans un

x

délai n'excédant pas quinze jours (15).
11

Dans les quinze jours (15) qui suivent la réunion du Comité

d'opérations, le Président adresse à chacun des représentants un

projet de procès-verbal détaillé de la réunion.

Chacun des représentants dispose de quinze jours (15) pour
formuler les observations et corrections qu'il entend y voir
figurer, l'absence de réponse valant acceptation du procès-
verbal. Après intégration des observations des représentants, le
Président fait circuler auprès de chacun le procès-verbal

définitif pour signature.
4.2 Réalisation des Travaux

L'Opérateur, désigné conformément au paragraphe suivant, est
appelé à réaliser pour compte des Parties l'ensemble des travaux
d'exploration, d'appréciation et/ou de développement et/ou
d'exploitation des substances minérales du second groupe dans
les Concessions , ainsi que du traitement et du transport de ces

substances.

L'Opérateur entreprend toute action nécessaire pour
préserver et protéger les biens et propriétés des Parties et

mène les opérations en conformité avec les règles de l'art.
L'Opérateur est chargé notamment :
- d'appliquer les décisions prises par le Comité

d'Opérations.

- de préparer et conclure les contrats de services avec
les sociétés de services tierces en priorité tunisiennes et de

suivre la bonne exécution des opérations qui leur sont confiées,

x
12

conformément à l'Article 7.5 a) de la Convention et à l'Article

90 du Cahier des Charges ;

- de tous autres mandats qui lui sont confiés par le

Comité d'Opérations.
4.3 Opérateur pour le compte de l'Association
Les Parties conviennent de désigner comme:

a) Opérateur, W.I.I pour tous les travaux d'exploration et

d'appréciation et de développement.

b) Opérateur W.I.I pour tous les travaux d'exploitation
jusqu'à la fin des douze premiers mois de production de la

Concession considérée.

c) Opérateur, ETAP pour les travaux d'exploitation de la
Concession considérée et ce à partir du treizième (13) mois de
production et à condition que le taux de participation de l'ETAP
dans la Concession en question tel que défini à l'Article 3
paragraphes 1 et 2 ci-dessus soit au moins égal à trente pour
cent (30%); étant entendu que si le taux de participation de
l'ETAP dans une Concession donnée est inférieur à trente pour

cent (30%), W.I.I continuera à exercer le rôle d'Opérateur.

c) En cas de développement complémentaire, les principes
énoncés aux paragraphesejb) et c) ci-dessus, concernant le rôle
d'Opérateur, seront appliqués.

d) L'Opérateur est tenu d'intégrer directement des ingénieurs

d'ETAP et de W.I.I à tous les travaux et études qui seront

7
13

seront réalisés, pour les besoins des Concessions, par lui ou

par des tiers.

e) Il est entendu que dans la réalisation de son mandat,

l'Opérateur sera remboursé au coût réel sans bénéfice ni perte.

4.4 Accord d'Opérations
Un accord d'Opérations qui fait l'objet de l'Annexe À ci-

jointe fait partie intégrante du présent Contrat.

4.5 Représentation de l'Association

Chaque Partie assure sa représentation auprès des
Administrations et des Pouvoirs Publics pour toutes affaires
concernant ses droits et intérêts propres.

ARTICLE CINQ : Définition des Opérations d'Exploration et
d'appréciation:

5.1 - Par opérations d'exploration on entend toutes les
opérations effectuées à la surface et dans le sous-sol des
Concessions en vue d'établir l'existence de substances minérales

du second groupe et notamment:

a. les études et campagnes topographiques, géodésiques,

hydrographiques, météorologiques :

b. les études et campagnes géologiques et géophysiques ;

C. les forages, essais et évaluation des données provenant de

#0

puits d'exploration et/ou d'appréciation;
14

ä. les travaux ou études techniques, ou économiques afférents
aux opérations précédentes ;

e. les travaux d'appréciation.

5.2 - On entend par forages d'exploration sur une Concession,la
réalisation d'un ou plusieurs puits implantés à l'intérieur
d'une Concession, ayant pour objectif un horizon réservoir
différent du réservoir producteur ou l'horizon réservoir
producteur mais sur une structure différente de la structure en

production.

ARTICLE SIX : Financement des opérations d'Exploration et
d , appréci ati on _:

W.I.I assurera seule, sur les Concessions, le financement
des opérations d'exploration et d'appréciation définies à
l'Article 5 ci-dessus.
ARTICLE SEPT : Développement des Concessions de BAGUEL et d'EL
FRANT

A compter de la date d'approbation âu présent Contrat par
l'AUTORITE CONCEDANTE et si les travaux financés par W.I.I sur
la Concession considérée sont concluants, celle-ci remet à

l'ETAP un plan de développement conformément à l'Article 10 du

“Décret-Loi".

7.1 dans les quatre-vingt-dix jours (90) qui suivent la remise
par W.I.I à ETAP du plan de développement de la Concession d'EL
FRANIG et/ou BAGUEL, ETAP est tenue de notifier à W.I.I sa
décision de participer ou non au développement de la Concession
considérée et de préciser son taux de participation,

conformément à l'Article 3 paragraphes 1 et 2 ci-@essus.

x
15

7.2 Dans le cas où ETAP décide de participer au développement de
la Concession considérée, W.I.I et ETAP notifieront ensemble à
l'AUTORITE CONCEDANTE ledit développement, conformément à la
Convention, au Cahier des Charges et au "Décret-Loi". Le
financenent de tous les travaux de développement et
d'exploitation sera assuré par les Parties au prorata de leur
pourcentage de participation dans la Concession en question à

partir de la date de la notification du développement.

7.3 Dans le cas où ETAP décide de ne pas participer au
développement de la Concession considérée, ETAP est tenue de
transférer à W.I.I les droits et obligations qu'elle détient sur
la Concession considérée. W.I.I notifiera alors seule à
l'AUTORITE CONCEDANTE ledit développement, conformément à la

Convention, au Cahier des Charges et au "Décret-Loi".

Dans ce cas, W.I.I entreprendra les travaux de développement
et d'exploitation et réalisera lesdits travaux à son seul coût
et à son seul profit et bénéficiera de la totalité de la
production de la Concession considérée déduction faite des
quantités revenant à l'AUTORITE CONCEDANTE à différents titres.
ARTICLE HUIT: Cas d'une Découverte ou _d'une extension

potentiellement exploitable aboutissant à un Développement
Complémentaire d'une Concession:

8.1 Si ETAP, conformément aux dispositions du présent Contrat et
notamment celles de l'Article 7 ci-dessus, participe au
développement de la (les) Concession(s) et lorsque les
opérations d'exploration visées à l'Article 5 ci-dessus
conduisent à la Découverte d'un gisement autre que BAGUEL et/ou

EL FRANIG ou une extension de(s)gisement(s) Potentiellement

ax
16

Exploitable, W.I.I, dans les quatre vingt dix jours (90) qui
suivent la fin des essais, remet à ETAP un rapport
d'appréciation de la Découverte ou de l'extension considérée.

Ce rapport comporte :

- les résultats techniques afférents au forage et au

gisement découvert,

— une estimation des réserves et de la capacité de

production,

- un programme d'appréciation de la Découverte

considérée tel que prévu à l'Article 9.a du "Décret-Loi",

— une préétude technique et économique de faisabilité

de développement.

_- un programme éventuel de développement
complémentaire.
8.2 - Dans les quatre vingt dix (90)jours qui suivent la mise

en évidence d'un réservoir producteur différent de la structure
en production à la suite d'opérations réalisées dans le cadre de
l'Article 5 ci-dessus, W.I.I établit et remet à ETAP un plan de

développement complémentaire comportant:

- toutes informations sur la productivité des puits,
sur les réserves probables ainsi que sur les moyens
envisageables pour l'évacuation de la production et les coûts

correspondants ;

- une estimation de la Capacité Optimum de Production,

des investissements et des moyens à mettre en oeuvre ainsi que

AUX
17

des charges de toutes natures,pour la mise en développement et
l'exploitation de la Découverte ou &@e l'extension Economiquement

Exploitable;

8.3 Dans les quatre vingt dix (90) jours qui suivent la remise
du plan de développement, ETAP est tenue de notifier à W.I.I sa
décision de participer ou non à ce développement complémentaire

suivant les modalités de l'Article 7 ci-dessus.

Les dépenses d'exploration et d'appréciation dans ce cas,

sont régies par les dispositions de l'Article 10 ci-après.

8.4 Dans le cas où ETAP décide de participer au développement
complémentaire de la Concession considérée, VW.I.I et ETAP
notifieront ensemble à 1'AUTORITE CONCEDANTE ledit
développement, conformément à la Convention, au Cahier des
Charges et au "Décret-Loi". Le financement de tous les travaux
de développement et d'exploitation sera assuré par les Parties
au prorata de leur pourcentage de participation dans la
Concession en question à partir de la date de la notification du

développement.

8.5 Dans le cas où ETAP décide de ne pas participer au
développement complémentaire de laConcession considérée, VW.I.I
notifiera seule à l'AUTORITE CONCEDANTE ledit développement
conformément à la Convention, au Cahier des Charges et au
“"Décret-Loi".

Dans ce cas, W.I.I entreprendra les travaux de développement
et d'exploitation et réalisera lesdits travaux à son seul coût

et à son seul profit et bénéficiera de la totalité de la

ax
18

production résultant du développement complémentaire--de la
Concession considérée déduction faite des quantités revenant à

1'AUTORITE CONCEDANTE à différents titres.

AR : Définition des opé i H

On entend par opérations de développement tous les travaux,
études et opérations effectués sur les Concessions, en vue de
réaliser toutes les installations et tous les équipements
nécessaires à l'extraction, la séparation, le stockage, le
transport et le chargement de la production, le traitement
destiné à rendre les substances minérales du second groupe
marchandes, notamment la liquéfaction des hydrocarbures gazeux,
y compris toutes les opérations annexes, en particulier celles
nécessaires au maintien de pression, à la récupération primaire,
secondaire et tertiaire desdites substances.

ARTICLE DIX _: Cession _d'immobilisation d'exploration et

d'a éci 3

10.1 Dans le cas où ETAP décide de participer au développement
de la (les) Concession(s) et/ou développement complémentaire
d'une Concession, elle est tenue d'acquérir sa quote-part telle
que déterminée en application des dispositions de l'Article 3
paragraphes 1 et 2 ci-dessus, des immobilisations imputables à
chacune des Concessions.

Les dépenses concernées sont les dépenses telles
qu'inscrites dans les comptes d'AMOCO, imputables à chacune des
Concessions et reprises dans les comptes de W.I.I suite à la
cession des droits détenus par AMOCO au profit de W.I.I ainsi

que les dépenses d'exploration et/ou d'appréciation réalisées

C0
19

par W.I.I seule, conformément au présent Contrat et imputables à
chaque Concession.

10.2 ETAP consacre chaque année à l'acquisition desdites
immobilisations et à concurrence de leur valeur, vingt pour cent
(20 %) de sa quote-part de la production provenant de chaque
Concession après déduction des quantités dues au titre de la
redevance, évaluée au prix de vente normal tel que défini à

l'Article 82 du Cahier des Charges.

Les sommes à régler à W.I.I à ce titre sont payées en
Dollars ($) lors de chaque échéance annuelle, la première se

situant au premier anniversaire de la date de la mise en

de la Concessio
production ! ic "considérée,

Toutefois, en cas d'arrêt de la production d'une des
Concessions, ETAP est  déliée de toute obligation du
remboursement de tout reliquat des frais d'exploration et
d'appréciation imputables à ladite Concession . Les sommes
restantes pourront, à la demande de W.I.I, être transférées des

comptes d'ETAP aux comptes de W.I.I.

10.3 Il est précisé que la quote-part d'ETAP des immobilisations
d'exploration et/ou d'appréciation imputables à la Concession
d'EL FRANIG, faisant l'objet de remboursements par elle à W.I.I,
conformément au présent Contrat, ne subira pas de changement au
cas où ETAP augmenterait son taux de participation conformément

à l'Article 3.2 ci-dessus.

En cas de modification du rapport "R", ETAP ne sera pas

tenue au paiement de la valeur d'acquisition de la différence

des immobilisations de développement. AY
20
ARTICLE ONZE : Immobilisations:

Les immobilisations et autres biens acquis en commun tels
que toutes données techniques, puits, installations,

équipements, matériels sont la propriété indivise des Parties.

Chacune d'elles les porte dans sa comptabilité en proportion
de son pourcentage de participation effectif au financement
desdites immobilisations et actifs, conformément aux
dispositions de la Convention et à la législation applicable en

la matière.
ARTIC ZE: Accord comptable

Un accord comptable qui explicite les dispositions du
fonctionnement financier et comptable de l'Association est

annexé au présent Contrat (Annexe B).

EIZE : Définition des opérations d'e H

On entend par opérations d'exploitation toutes les
opérations relatives à l'extraction, la séparation, le stockage,
le transport et le chargement d'hydrocarbures, ainsi que toutes

opérations pouvant s'y rattacher.

ARTICLE QUATORZE : Financement des opérations d'exploitation:

Les dépenses correspondant aux opérations d'exploitation
définies à l'Article 13 ci-dessus sont supportées, pour les
Concessions, par les Parties au prorata de leur pourcentage de

participation. y
21

ARTICLE QUINZE : Redevance - Impôts et taxes:

Il est rappelé que le présent Contrat n'a pas pour effet de
créer entre les Parties une société dotée de la personnalité
juridique et que chaque Partie sera redevable individuellement
et non conjointement des taxes, Impôts et redevances qui
s'attachent au titre minier d'exploitation et à sa part de

production des Concessions .

Les frais d'exploration, d'appréciation, les dépenses de
développement et de production sont imputés, pour les besoins de
l'impôt sur les bénéfices, à chaque Partie au prorata de sa
contribution au financement et à la prise en charge de ces

frais.
ARTICLE SEIZE : Pro H

Le Comité d'Opérations arrête, après examen des propositions
de l'Opérateur, le programme de production pour chaque année et

se prononce sur ses révisions éventuelles en cours d'année.

ARTICLE DIX SEPT _: Droit à la production et enlèvement d'hydro-
garbures :
17.1 Droit d'enlèvement

Chaque Partie dispose du droit sur les réserves et la
production des substances minérales du second groupe extraites
des Concessions , défini au paragraphe 3 alinéa c) de l'Article

3 ci-dessus.

Il en résulte pour chaque Partie le droit de recevoir en
nature et de disposer librement et séparément d'une part de

production égale à son taux de participation dans la Concession.

4 VX
22

Il en résulte, aussi pour chaque Partie, une obligation de
procéder à l'enlèvement de sa part de production dans les délais
et les conditions compatibles avec une saine exploitation de la

Concession et usage du terminal.

17.2 Programme de production et d'enlèvement
Le programme de production et d'enlèvement ainsi que leur
exécution seront définis d'un commun accord par les Parties dans

le semestre précédant la mise en production des Concessions.

ARTIC H

18.1 Personnel

Chaque Partie supporte la charge des accidents qui peuvent
survenir dans l'exercice des activités prévues par le présent
Contrat, au personnel qu'elle emploie ou utilise directement ou
indirectement et ce, quelle que soit la Partie auteur de

l'accident.

En conséquence, chacune des Parties renonce à tout recours
contre l'autre pour tout dommage causé à ce personnel, sous
réserve des droits des intéressés ou de leurs ayants-droits et
de ceux de la Caisse Nationale de Sécurité Sociale ou de tout

organisme similaire.
18.2 Opérations financées conjointement

a. Chaque Partie est responsable, au prorata de son
pourcentage de participation, tel que défini à l'Article 3 ci-
dessus, des opérations financées conjointement dans le cadre du
présent Contrat et, par voie de conséquence, les Parties

renoncent à tout recours entre elles. co A
23

b. Sauf en cas de faute lourde d'une Partie, chaque

Partie supporte au prorata de son pourcentage de participation :

- les pertes et dommages directs et/ou indirects
subis par les biens spécifiquement utilisés pour les opérations
financées conjointement dans le cadre du présent Contrat et non
couverts par des polices d'assurance souscrites pour compte

commun,

- les conséquences financières directes et/ou
indirectes des dommages causés aux tiers au cours des opérations
financées conjointement dans le cadre du présent Contrat et non
couvertes par des polices d'assurance souscrites pour compte

commun.

c. Le Comité d'Opérations décide, sur proposition de
l'Opérateur de l'Association, des risques qu'il désire assurer
pour compte commun des Parties au titre des opérations financées

conjointement.

Ladite proposition devra être la plus complète possible afin
de prévoir la couverture du maximum des risques généralement
assurés dans l'Industrie Pétrolière. Les assurances que le
Comité d'Opérations décide de prendre sont souscrites au nom et
pour le compte des Parties qui supportent les primes
correspondantes en fonction de leur pourcentage de

participation.

De même, les indemnités versées par les compagnies

d'assurances en cas de sinistre sont réparties entre les Parties

sx

au prorata de leur pourcentage de participation.
24

d. Chaque Partie est libre de souscrire à son propre
compte et pour son propre bénéfice toute assurance
complémentaire qu'elle juge utile pour couvrir les charges et
responsabilités qui lui incombent au-delà de celles qui sont
couvertes par les assurances souscrites pour compte commun sur
décision du Comité d'Opérations comme prévu au paragraphe (c)

ci-dessus.

e. L'Opérateur devra prendre toutes mesures pour
s'assurer que tous les contractants (y compris les sous-
contractants) effectuant des travaux financés en commun ou des
propriétés communes soient correctement assurés en conformité
avec les lois et règlements en vigueur et obtenir de leurs

assureurs la renonciation au recours à l'encontre des Parties.
18.3 Opérations financées par une seule Partie

a. Lorsqu'une Partie assure seule le financement d'une
opération, elle supporte toute la responsabilité de cette
opération étant néanmoins précisé que, sauf en cas de faute
lourde de cette Partie, chäque Partie reste responsable de son
personnel conformément aux dispositions du paragraphe 18.1 ci-

dessus.

b. Chaque Partie est libre de souscrire à son propre
compte et pour son propre bénéfice toute assurance qu'elle juge
utile pour couvrir ses responsabilités au titre des opérations

EX

qu'elle finance seule.
25

18.4 Renonciation au recours
Les Parties renoncent à tout recours entre elles; elles
s'engagent à obtenir de leurs propres assureurs pareille

renonciation à recours.
3 ormatio à id iel :

Les études et informations recueillies lors des opérations
réalisées au titre du présent Contrat sont propriété indivise

des Parties;

Chaque Partie a accès à l'ensemble des informations
recueillies par les Parties ou par l'Opérateur dans le cadre des

opérations afférentes au présent Contrat.

À l'exception des renseignements statistiques courants,
aucune des Parties ne peut communiquer à un tiers toutes
informations tels que rapports sismiques, données techniques,
etc... concernant les Concessions ou relatives aux opérations
réalisées dans le cadre du présent Contrat, avant d'avoir obtenu

l'accord préalable de l'autre Partie.

Il est toutefois précisé que cette disposition ne fait pas
obstacle à la communication des informations aux Autorités
Tunisiennes, à tout tiers habilité par la loi à recueillir de
telles informations, aux sociétés ou organismes affiliés ainsi
qu'aux tierces parties avec lesquelles l'une des Parties, de
bonne foi, mène des négociations de financement. Ces tierces

parties sont également tenues de garder ces informations

confidentielles. x
26

Toute publication de presse relative aux résultats des
opérations menées dans le cadre du présent Contrat fait l'objet
d'une concertation préalable entre les Parties et après

consultation de l'AUTORITE CONCEDANTE.
ARTICLE VINGT : Force majeure:

20.1 Aucune des Parties, dans l'exercice de ses fonctions, n'est
responsable des pertes ou dommages relevant de tout retard ou

manquement résultant d'un cas de force majeure.

Est considéré comme cas de force majeure tout élément
extérieur présentant un caractère à la fois imprévisible et
irrésistible pour la Partie affectée,l'empêchant d'exécuter tout
ou partie des obligations mises à sa charge par la Convention,le
Cahier des Charges ou le Contrat.

Ne sont pas considérés comme cas de force majeure, le fait

du personnel des Parties.

20.2 Les obligations d'une Partie défaillante du fait de la
survenance d'un cas de force majeure sont suspendues, dans la
mesure où la force majeure les affecte, jusqu'à disparition des

effets de celle-ci et ce, sous les conditions suivantes :

a. La Partie défaillante doit notifier, à bref délai, à
l'autre Partie la survenance d'un cas de force majeure: elle
doit s'efforcer d'en surmonter les effets dans la mesure de ses

possibilités.

b. Au cas où les effets d'un cas de force majeure, par
leur nature ou leur durée, seraient tels qu'ils risqueraient de

bouleverser l'économie générale du présent Contrat, les Parties

ax
27

se concerteraient alors pour donner à la situation ainsi créée

toutes les suites qui leur sembleraient opportunes.

20.3 En aucun cas, la force majeure ne pourra être invoquée dans

les cas des incapacités d'effectuer des paiements.

20.4 Au cas où surviendrait un cas de force majeure ou un
événement qui constituerait un cas de force majeure, les
obligations du présent Contrat, affectées par la force majeure,
seront prorogées automatiquement d'une durée égale au retard

entraîné par la survenance du cas de force majeure.

20.5 Si par suite de cas de force majeure, l'une ou l'autre des
Parties ne pouvait exécuter ses prestations telles que prévues
aux termes du présent Contrat pendant une période de six (6)
mois, les Parties se rencontreraient dans les plus brefs délais
pour examiner les incidences contractuelles et la poursuite des
prestations respectives. Au cas où les Parties ne pourraient se
mettre d'accord, les conséquences relatives audit cas de force
majeure seront portées à l'appréciation de l'arbitrage tel que

prévu à l'Article 23 ci-après.
ARTICLE VINGT ET UN : Résiliation:

21.1 Chaque Partie peut résilier le Contrat si l'autre Partie
n'exécute pas l'une des obligations que le présent Contrat met à
sa charge, sous réserve que la Partie défaillante ait, au
préalable, reçu une mise en demeure dûment motivée concernant la
défaillance constatée et que la Partie défaillante n'y remédie
pas dans un délai de quatre-vingt-dix (90) jours à compter de la

date de réception de la mise en demeure. y
28

21.2 En cas de résiliation du présent Contrat, les
immobilisations et autres actifs et propriété indivise seront
répartis entre les Parties au prorata de leur pourcentage de

participation dans la création de ces actifs.

: Rè iti ‘

Tout litige d'ordre technique ou commercial survenant au
sein du Comité d'Opérations et qui ne pourrait être réglé par
accord entre les Parties dans un délai raisonnable peut, à la
demande de l'une d'elles, être soumis à la décision d'un expert
désigné d'un commun accord. A défaut d'accord sur cette
désignation dans les trente (30) jours qui suivent la demande
d'une des Parties de recourir à l'expertise, la Partie la plus
diligente peut avoir recours au Centre International d'Expertise
de la Chambre du Commerce International conformément au
règlement d'expertise technique de celle-ci. Sauf accord des
Parties, l'expert désigné par ce Centre, qui devra s'exprimer en
français et en anglais,devra être d'une nationalité différente
de celle des Parties. Les Parties s'engagent à accepter la
décision de l'expert. Les frais d'expertise seront supportés à

parts égales par les Parties au litige.

VING 3 i

Tout différend découlant du présent Contrat sera tranché
définitivement suivant le règlement de conciliation et
d'arbitrage de la Chambre de Commerce Internationale. La loi et
la procédure applicables seront celles de la législation

tunisienne. Le lieu de l'arbitrage sera Paris. A
29

VING UA' : Cessions artici ion:

Chaque Partie peut librement, sans que l'autre Partie
dispose d'un droit de préemption, céder tout ou partie de ses

droits et obligations découlant du présent Contrat :

= à une société ou organisme affilié tels que définis à

l'Article 1 du présent Contrat,

_ à tout tiers sous réserve de l'autorisation donnée par
l'AUTORITE CONCEDANTE conformément aux dispositions de la

Convention.

Toutefois, le cédant restera conjointement et solidairement
responsable de toutes les obligations de son cessionnaire aux
termes du présent Contrat, de la Convention et du Cahier des

Charges, jusqu'à ce que ce cessionnaire devienne Partie à la

Convention.

Les dispositions du présent Contrat ne peuvent être amendées
que par avenant conclu entre les Parties et approuvé par

l'AUTORITE CONCEDANTE.

ARTICLE VINGT SIX : Entrée en vigueur et durée du Contrat:

26.1 Le présent Contrat est conclu dans le cadre des
Conventions; il prendra effet à la date de son approbation par
l'Autorité Concédante.

26.2 Sauf les cas de résiliations prévus à l'Article 21 ci-
dessus, les effets du présent Contrat se prolongent tant que les

Parties détiennent en commun la ou les Concessions, et que tous

NX
30

les comptes entre les Parties n'ont pas été définitivement

apurés.
ARTICLE VINGT SEPT : Dispositions Diverses:

27.1 Le présent contrat annule et remplace le Contrat
d'Association et ses annexes signé à Tunis le 1 Avril 1980 et
régissant le permis de DOUZ et s'applique également à la

Concession d'EL FRANIG, issue du permis de MEDENINE.

Par conséquent, l'Accord d'Opérations et l'Accord Comptable,
annexés à la Convention de MEDENINE sont annulés et remplacés
par les présentes dispositions, conformément à l'Article 5 de

l'Avenant n°1 à la Convention de MEDENINE.

27.2 Toutes notifications pour les besoins du présent Contrat
sont faites par porteur, par écrit (courrier express avion, port

payé) ou par messages télégraphiques par l'une des Parties à

Yo

l'autre et reçues aux adresses suivantes :
31

ENTREPRISE TUNISIENNE D'ACTIVITES PETROLIERES

27 bis Avenue Khéreddine Pacha - 1002 TUNIS BELVEDERE, TUNISIE
À l'attention de Monsieur le Président Directeur Général
Télex : 13871 ETAP - TN

WALTER INTERNATIONAL TUNISIA INC.
c/o Maître Adly Bellagha

126 rue de Yougoslavie 1000 Tunis
Télex : 13633 LAMAD- TN

En cas de changement d'adresse d'une des Parties, la Partie
concernée devra le notifier à l'autre Partie par lettre

recommandée avec accusé de réception.

Fait à Tunis, le 14 DEC, 1983
en cinq (5) exemplaires originaux

Pour L'ENTREPRISE TUNISIENNE Pour WALTER INTERNATIONAL
d'ACTIVITES PETROLIERES TUNISIA INC.

Ce D TP

Abdelwaheb KESRAOUI F./ Fox ÉENTON Jr.
Président Directeur Général Executive Vice-Presidernt

ACCORD D’OPERATIONS

32
33

ANNEXE À

ACCORD D'OPERATIONS RELATIF A L'EXPLORATION
AU DEVELOPPEMENT ET À L'EXPLORATION

ENTRE:

L'Entreprise Tunisienne d'Activités Pétrolières ci-après
dénommée M"ETAP" établissement public à caractère industriel et
commercial dont le siège est à Tunis, 27 bis Avenue Khéreddine
Pacha, 1002 Tunis Belvédère, représentée par son Président

Directeur Général, Monsieur Abdelwaheb KESRAOUI,
D'UNE PART,
ET:

WALTER INTERNATIONAL TUNISIA INC.ci-après dénommée
"W.I.I",Société établie et régie selon les lois de l'Etat du
Texas,Etats Unis d'Amérique, dont le siège social est à 240 the
Main Building, 1212 Main Street, Houston 77002, Texas, Etats
Unis d'Amérique,élisant domicile à Tunis au 126 rue de
Yougoslavie c/o Maître Adly Bellagha, représentée aux présentes
par Monsieur F.Fox BENTON Jr.,spécialement mandaté à cet effet
par une résolution du Conseil d'Administration en date du

22 Septembre 1989.

D'AUTRE PART,

IL EST PREALABLEMENT EX U:

Dans le cadre du Contrat d'Association auquel est annexé le
présent Accord d'Opération,l'ETAP et W.I.I désirent par le

présent Accord d'Opérations définir les modalités et conditions

Li
34

de la conduite des opérations dans les Concessions d'El FRANIG

et de BAGUEL.

CECI ETANT EXPOSE,IL A ETE ARRETE ET CONVENU CE QUI SUIT
ARTICLE PREMIER : Définitions:

Aux fins de l'application du présent Accord, les termes et

expressions qui y sont utilisés ont la signification suivante :

1.01 "Contrat" : signifie le Contrat d'Association conclu entre

ETAP et W.I.I.

1.02 "Pétrole" : désigne les substances minérales du second
groupe telles que définies à l'article 2 du Décret du ler

Janvier 1953 sur les Mines.

1.03 "Taux de participation" : désigne, dans le présent Accord
relatif aux Concessions d'exploitation, la quote-part pour
chacune des Parties des droits dont elle bénéficie et des

obligations qui lui incombent.

ARTICLE DEUX : Date d'entrée en viqueur et durée de l'Accord:

Le présent accord entre en vigueur à la date de prise
d'effet du Contrat, il restera en vigueur jusqu'à l'expiration
des Concessions et jusqu'à ce que tous les comptes aient été

définitivement apurées entre les Parties.
TICLE TROIS : Objet de l' i

Cet Accord a pour objet d'établir les conditions suivant
lesquelles les Parties entendent conduire les opérations

d'exploration, d'appréciation, de développement et

7
35

d'exploitation de substances minérales du 2ème groupe et de
déterminer les droits, devoirs, obligations et intérêts

respectifs des Parties se rapportant à ces opérations.

ARTICLE QUATRE : Opérateur:

4.01 L'Opérateur désigné conformément à l'Article 4 paragraphe 3
du Contrat d'Association consent à agir en tant que tel,
conformément aux termes et conditions du présent Accord lesquels
s'appliqueront également à tout Opérateur qui pourrait être

nommé ultérieurement.

4.02 L'Opérateur aura la charge et la direction des opérations

qui lui seront confiées en vertu du présent Accord.

4.03 Sous le contrôle du Comité d'Opérations et dans le cadre et
en application des dispositions de l'Article 4 du Contrat
d'Association, l'Opérateur détermine le nombre d'employés, leur
Choix, leur horaire de travail et leur rémunération. Il fixe
également les conditions auxquelles, le cas échéant, les

contrats de sous-traitance peuvent être établis.

4.04 L'Opérateur devra conduire ces opérations diligemment et
selon les règles de l'Art et se conformer aux dispositions de la
Convention et du Cahier des Charges, du Contrat et du présent
Accord, des lois en vigueur et des instructions du Comité
d'Opérations. Sauf en cas de mauvaise foi ou de faute lourde,
l'opérateur ne sera pas tenu responsable de ses actes ou
omissions dans l'exécution de son mandat ou tenu pour une
quelconque inaptitude à produire du pétrole, pour perte de
production, pertes ou profits ou toute autre conséquence

résultant de la perte ou du dommage. CNX
36

4.05 L'Opérateur prendra pour le compte commun des Parties les
assurances prescrites par la loi ainsi que toute autre assurance
que le Comité d'Opérations jugera utile de souscrire, sans
préjudice du droit pour chacune des Parties de s'assurer elle-

même.

4.06 L'Opérateur préparera pour le compte de chacune des Parties
les documents qui seront exigés par le Comité d'Opérations,

notamment :

- les rapports journaliers d'avancement de forages, les
diagraphies électriques,les diagrammes d'analyse de boue et
autres études de puits, les enregistrements sismiques, cartes et

interprétations,

- les rapports mensuels précisant la quantité
d'hydrocarbures liquides ou gazeux produite au cours du mois
ainsi que les quantités d'hydrocarbures liquides ou gazeux
perdues, brûlées ou consommées, de même que la quantité
d'hydrocarbures liquides ou gazeux livrée à chaque Partie et à

1l'AUTORITE CONCEDANTE.

L'Opérateur fournira également au Ministère de l'Economie
Nationale les documents, échantillons et autres prévues par la

Convention et le Cahier des Charges.

4.07 Le mandat de l'Opérateur prendra fin sans délai en cas
d'insolvabilité, de faillite, de liquidation de la personne

morale agissant comme Opérateur. #x
37
4.08 Chaque Partie aura à tout moment le droit :

- d'assister à ses seuls frais et risques aux opérations
conduites sur les Concessions,

- d'obtenir à sa demande et à ses frais copie de toute
documentation autre que celle prévue au paragraphe 4.06 ainsi
que des carottes ( la moitié en coupe longitudinale) et des

échantillons de forage.

: Programme des va budget

5.01 à. l'Opérateur préparera et soumettra au Comité
d'Opérations un programme séparé et raisonnablement détaillé des

travaux à réaliser ainsi que des budgets correspondants.

b. Chacune des Parties se réserve le droit de proposer un
programme de travaux et un budget en remplacement de celui

proposé par l'Opérateur.

ec. Lesdits programmes et budgets seront préparés et
soumis aux Parties concernées au moins quatre-vingt-dix (90)
jours avant le premier jour de chaque année et le Comité se
réunira dans les trente (30) jours de la soumission des
programmes et budgets pour les examiner et éventuellement les

réviser, les amender et les approuver.

d. L'approbation de l'ensemble des programmes des
travaux et budgets ainsi que leurs révisions ou amendements
éventuels introduits conformément au Contrat d'Association,liera

toutes les Parties.

5.02 L'Opérateur est autorisé à engager des dépenses dépassant

le budget ainsi approuvé, sur chaque poste budgétaire, dans la

AUX
38

limite de dix pour cent (10 %) dudit poste, à condition que ces
dépenses n'excèdent pas cent mille dinars tunisiens (100.000)

par poste.

En cas d'explosion, incendie, tempête ou autre circonstance
urgente, l'Opérateur pourra prendre toutes mesures ou engager
toutes dépenses qu'il jugera utile pour y faire face et
sauvegarder les vies humaines , les biens et l'environnement à
charge pour lui d'en informer les Parties par les voies les plus

rapides.

5.03 Sauf dispositions contraires du Contrat, chacune des
Parties devra avancer, payer ou supporter, sur demandes où états
de l'opérateur, et proportionnellement à son taux de
participation, sa part de toutes dépenses pour compte commun, de
même que le cas échéant, les dépenses lui incombant pour Compte

Séparé.

Les modalités et conditions de ces avances ou paiements sont
précisées dans l'Accord Comptable annexé au Contrat et qui en

fait partie intégrante.

5.04 À défaut de paiement par une Partie de sa quote-part des
dépenses, les autres Parties feront l'avance du montant impayé
et ce, au plus tard vingt (20) jours après la date à laquelle ce

paiement est devenu exigible.

Au cas où il y aurait plusieurs associés, ceux-ci feront

l'avance du montant impayé chacun au prorata de sa

participation. A7
39

Toute Partie ayant ainsi payé sera remboursée, capital plus
intérêts de retard, par l'Opérateur dès réception par celui-ci

des fonds provenant de la Partie défaillante.

Les montants impayés, majorés d'un intérêt de retard seront

réglés par la Partie défaillante à l'Opérateur.

L'intérêt de retard est calculé aux taux annuel du "London
Interbank Offered Rate" (LIBOR) majoré de trois points et
commence à courir à partir de la date de l'exigibilité des
paiements jusqu'à la date du paiement par la Partie défaillante,
de sa quote-part. Le taux (LIBOR) susmentionné sera déterminé
par l'Opérateur à la date de la constatation de la défaillance
pour des périodes et des montants comparables à ceux des sommes

dues.

En outre, au cas où le défaut de paiement se prolongerait
pendant plus de cent vingt (120) jours à partir de la date de
son exigibilité, l'Opérateur refusera la livraison de Pétrole à

la Partie défaillante jusqu'au jour du paiement.

Dans ce cas, les Parties disposeront de la quote-part en
Pétrole de la Partie défaillante au prorata de leur taux de
participation respectif. Dès le paiement par la Partie
défaillante, elles négocieront avec celle-ci les termes d'un
accord relatif à la récupération du Pétrole dont elles auraient

TX

ainsi disposé.
40

En cas de cession d'intérêts à un tiers, le présent Accord
d'Opérations sera amendé et complété pour fixer notamment les

modalités d'opérations entre les Parties et le tiers.

7.01 Chacune des Parties, proportionnellement à son taux de
participation, enlèvera à ses frais en nature et séparément sa
part d'hydrocarbures liquides ou gazeux produit dans la zone de
la (des) Concession (s) , déduction faite de la quantité
d'hydrocarbures liquides ou gazeux perdue ou utilisée pour les

opérations faisant l'objet de cet accord.

7.02 Les Parties négocieront en toute bonne foi les termes d'un
accord relatif à l'enlèvement des hydrocarbures liquides ou

gazeux.

Un tel accord devra prévoir pour une période au cours de
laquelle une Partie ayant fait des sous-enlèvements aura le
droit, dans les limites d'un pourcentage déterminé de la
production d'hydrocarbures liquides ou gazeux, d'effectuer les
enlèvements qu'elle n'a pu faire au cours des périodes
précédentes sans que ces enlèvements puissent causer un

préjudice à l'autre Partie.

7.03 Dans le cadre du développement d'un (des) gisements
d'hydrocarbures dgazeux,les livraisons de gaz se feront en
conformité avec le contrat d'achat de gaz à conclure avec la

Société Tunisienne de l'Electricité et du Gaz (S.T.E.G)ou avec

“4
41

les contrats de livraison de gaz que les Parties pourraient
conclure avec des tiers.

En cas d'identification d'un nouveau marché par une Partie
et si l'autre Partie ne désire pas se joindre pour conclure un
contrat de livraison de gaz avec le/les tiers identifiés,les
Parties se concerteront pour définir les conditions et les
modalités de réajustement des droits de chacune des Parties dans
la production de gaz et ce par la conclusion d'un accord en

temps opportun.

ARTICLE HUIT : Retrait:
Après avoir satisfait à ses obligations prévues par le

Contrat:

- Chaque Partie à le droit de se retirer de toute
concession sous réserve d'en aviser les autres Parties au moins
cent vingt (120) jours avant la date de son retrait et de

notifier cette décision à l'Autorité Concédante.

Dans ce cas, la Partie qui désire se retirer devra exécuter
les obligations découlant ou résultant pour elle de situations
nées ou de décisions prises antérieurement à la date de la
notification précitée. Elle bénéficiera également de tous les

droits et avantages qu'impliquent ces situations ou décisions.

- Si une Partie a voté contre un programme de travaux et
un budget correspondant et si dans les quinze (15) jours suivant
la date d'approbation de ce programme et budget par le Comité
d'opérations, elle a notifié aux autres Parties sa décision de

se retirer d'une (des) concession(s) concernée(s) par ce budget,

ax
42

elle est automatiquement relevée de l'obligation de participer à

ce programme et de financer le budget correspondant.

Si aucune des Parties intéressées n'accepte de prendre en
charge la participation de la Partie qui se retire dans le délai
prévu au paragraphe précédent, l'ensemble de la (des)
concession(s) sera restitué à Ll'AUTORITE CONCEDANTE.

Les coûts et frais qui pourraient résulter de cette
restitution seront supportés par les Parties, y compris la
Partie qui a notifié sa décision de retrait au prorata de leur

taux de participation.
ARTICLE NEUF : Responsabilité lies:

Les droits, obligations et engagements des Parties en vertu
du présent Accord seront propres à chaque Partie, et non pas
conjoints et chacune des Parties sera seule responsable en ce
qui concerne ses propres obligations telles que spécifiées au

présent accord.

Les obligations de chacune des Parties ne seront suspendues
qu'en cas de force majeure, telle que définie à l'Article 20 du

Contrat.

ARTICLE ONZE : Arbitrage:

Tout différend découlant du présent Accord d'Opérations sera

tranché définitivement conformément à l'article 23 du Contrat.

A
43

ARTICLE DOUZE : Election de domicile:

Pour l'exécution des présentes et leurs suites les Parties
déclarent faire élection de domicile aux adresses fixées au
Contrat.

3: P H
En cas de non conformité des présentes dispositions avec

celles du Contrat, les dispositions du Contrat prévaudront.

Fait à Tunis, le F4 DEC 1989

En cinq (5) exemplaires originaux

Pour L'ENTREPRISE TUNISIENNE Pour WALTER INTERNATIONAL

a! DE PRE TUNISIA INC.

Abdelwaheb KÉSRAOUI .FOx BENTON Jr.
Président Directeur Général Executive Vice-President

i ns ns |
nr
ACCORD COMPTABLE

44
45
ANNEXE B

ACCORD COMPTABLE

cet Accord constitue une annexe au Contrat d'Association,
dont il fait partie intégrante concernant les Concessions d'El
FRANIG et de BAGUEL, conclu le même jour entre "ETAP" et

"W.I.I".

Le présent Accord Comptable a pour but d'établir des
méthodes équitables de calcul des sommes débitées et créditées
dans le cadre des Opérations. Les Parties conviennent que, si
l'une quelconque de ces méthodes s'avère injuste ou inéquitable
pour l'Opérateur ou les autres Parties, les Parties se réuniront
et s'efforceront en toute bonne foi d'adopter les changements de
méthodes estimées nécessaires pour pallier toute injustice ou

iniquité quelconque.

DISPOSITIONS GENERALES

1.1 Définitions

Les termes utilisés dans le présent Accord Comptable
qui sont définis par le Contrat auront la signification qui leur
est attribuée par ledit Contrat, ou entend par "Contrat" le
Contrat d'Association.

En outre, aux fins du présent Accord Comptable :

_ le terme "Compte Général" désigne l'ensemble de la
comptabilité tenue par l'Opérateur (aussi bien pour compte

séparé que pour compte commun) pour enregistrer toutes les

#7
46

dépenses et autres Opérations comptables des Opérations
conjointes effectuées conformément aux dispositions du Contrat;
_- le terme "Compte Commun" désigne l'ensemble de la
comptabilité tenue par l'Opérateur pour enregistrer toutes les
dépenses et autres Opérations comptables relatives aux
Opérations communes effectuées dans chaque Concession
conformément aux programmes de travaux et budgets approuvés par

le Comité d'Opérations;

- le terme "Compte Séparé" désigne l'ensemble de la
comptabilité tenue par l'Opérateur pour enregistrer toutes les
dépenses et autres Opérations comptables relatives aux
Opérations réalisées pour le compte d'une Partie dans chaque

Concession telles que prévues dans le Contrat ;

- le terme "Matériel" désigne les biens meubles, y
compris l'équipement, les matériels et les matériaux acquis et

détenus pour être utilisés dans les Opérations ;

- le terme "Opérations" désigne toutes les opérations
des participants régies par le Contrat et effectuées dans chaque

Concession en découlant.
1.2 Principes de répartition

L'Opérateur tiendra le compte général de façon que puissent être

respectés les principes énoncés à l'Article 3 du Contrat.

L'Opérateur s'engage à conserver, s'il n'en est pas décidé
autrement, toutes les archives concernant toutes les opérations
selon les prescriptions légales en la matière et à fournir aux

Parties des copies de ces archives à leur demande.

CN /X
47

1.3.Application des dispositions 1.4 - 1.5 et 1.6

Les dispositions 1.4, 1.5 et 1.6 n'entreront pas en
application tant que W.I.I assurera seule le financement des
Opérations d'exploration et d'appréciation. Toutefois,
l'Opérateur soumettra trimestriellement au Comité d'Opérations
prévu à l'Article 4 du Contrat un relevé des dépenses faites au

titre des Concessions.
1.4 Etats de facturations

Chaque Partie est seule responsable de la tenue de sa propre
comptabilité et de la préparation de ses déclarations fiscales
et de ses autres déclarations, sauf exception stipulée par le
Contrat. L'Opérateur fournira aux Parties des relevés et
facturations dans la forme voulue pour leur permettre de remplir

lesdites responsabilités.

L'Opérateur facturera aux Parties au plus tard le dernier
jour de chaque mois leur quote-part des dépenses du mois
précédent. Ces facturations devront être accompagnées de tous
les états de tous les débits et crédits du Compte Général,
résumés au moyen de classifications appropriées indiquant leur

nature et leur destination.

L'Opérateur devra soumettre à l'approbation des Parties les
classifications comptables à utiliser pour la gestion des

dépenses.

L'Opérateur devra en outre communiquer aux Parties les
procédures relatives à la réforme des équipements et leurs

cessions et à la gestion des stocks qu'il se propose de mettre

x
48

en application. Lesdites procédures devront être agréées par les

Parties avant application.

Le Compte Général sera tenu en dinars tunisiens par
l'Opérateur qui conservera des justificatifs des dépenses faites
en toute autre monnaie et des opérations de change y afférentes,
dans le détail nécessaire pour permettre aux Parties de remplir
leurs responsabilités visées ci-dessus. Les dépenses encourues
mensuellement en devises étrangères et comptabilisées sur une
base mensuelle, seront converties en dinars tunisiens à la
moyenne des cours de change (vente et achat) de la Banque
Centrale de Tunisie,du mois de paiement. Les dépenses en devises
étrangères payées à partir de la Tunisie doivent être converties
en dinars tunisiens à la moyenne des cours de change officiels
(vente et achat) de la Banque Centrale de Tunisie le jour du
paiement, ou à défaut la dernière cotation de la Banque Centrale

de Tunisie.

Il est de l'intention des parties qu'à l'occasion de la
conversion des devises, de la comptabilisation des avances en
devises différentes prévues au paragraphe 1. ci-dessous et de
toute autre opération de change relative aux Opérations, les
gains et les pertes de changes seront portés à leurs comptes
respectifs au prorata de leur participation, pour autant que ces

gains et pertes résultent d'opérations conjointes.
1.5 Avances et paiements

L'Opérateur adressera aux Parties trente (30) jours au plus
tard avant le début de chaque mois, un état détaillé des fonds à

avancer par les Parties au cours dudit mois, pour couvrir les

ax
49

paiements à faire au cours dudit mois au titre des Opérations.
Ledit état spécifiera la ou les dates auxquelles lesdits fonds
seront requis, et les autres instructions de paiement y compris
la monnaie de paiement.L'Opérateur pourra, si besoin est,
adresser aux Parties des appels &e fonds supplémentaires pour
faire face à des dépenses qui n'étaient pas prévues au moment de

la remise de l'état visé ci-dessus afférent au mois en cause.

Etant entendu qu'il devra prendre les mesures nécessaires
pour que ces appels de fonds supplémentaires soient faits à
titre exceptionnel. Il est entendu qu'en tous les cas la date
prévue pour le paiement des fonds devra être d'au moins quinze

(15) jours après la date de réception d'un appel de fonds.

Chacune des Parties versera à l'Opérateur les montants ainsi
demandés, à la valeur de la date stipulée dans ledit état,

conformément aux instructions données par l'Opérateur .

Si l'avance d'une Partie excède sa quote-part des paiements
effectués par l'Opérateur, son avance suivante sera réduite de
manière correspondante. Toutefois, toute Partie pourra demander
que l'excédent dépassant quarante mille (40.000 D) dinars

tunisiens ou l'équivalent lui soit remboursé.

L'Opérateur devra procéder à ce remboursement dans un délai
de dix (10) jours à compter de la réception de la demande de

ladite Partie.

Si l'avance d'une Partie s'avère inférieure à sa quote-part
des paiements effectués par l'Opérateur au titre d'un mois
donné, la facture fournie par l'Opérateur au titre dudit mois en
application du paragraphe 1.4 ci-dessus, l'Opérateur pourra

ax
50

application du paragraphe 1.4 ci-dessus, l'Opérateur pourra
ajouter le montant de l'insuffisance au prochain état de fonds à
avancer visé ci-dessus qu'il adressera à ladite Partie, ou
pourra demander le remboursement dudit montant, auquel cas
ladite Partie devra verser ledit montant à l'Opérateur dans les

quinze (15) jours de ladite demande.
1.6 Ajustements et vérifications

Le fait d'effectuer les paiements visés au paragraphe 1.5
ci-dessus, ne préjugera pas le droit d'une Partie de contester
le bien-fonûé des factures. Cependant, toutes les factures et
états remis aux Parties par l'Opérateur durant toute année
seront présumés de manière concluante, être exacts et corrects à
l'expiration d'un délai de vingt-quatre (24) mois à compter de
la fin de ladite année, sauf si dans ce délai de vingt-quatre
(24) mois une Partie les conteste par écrit et demande à
l'Opérateur de procéder à un ajustement. De même, aucun
ajustement favorable à l'Opérateur ne pourra être effectué après
l'expiration du délai ci-dessus. Les dispositions du présent
alinéa ne pourront avoir pour effet d'empêcher des ajustements
résultant d'un inventaire matériel des biens pour compte commun

ou pour compte séparé.

Chaque Partie aura, sur préavis adressé au moins trente (30)
jours à l'avance à l'Opérateur et aux autres Parties, le droit,
à ses propres frais, de vérifier une fois par an le Compte
Général et les documents y afférents pour toute l'année ou
fraction d'année et cela pendant une période de vingt-quatre
(24) mois à compter de la fin de ladite année. L'exercice de ce

droit de vérification ne prolongera pas le délai accordé pour

AUX
51

contester les comptes et réclamer leur redressement prévu ci-
dessus.

Les Parties s'efforceront dans la mesure du possible de
procéder à de telles vérifications, conjointement ou

simultanément, pour gêner l'Opérateur le moins possible.

Sous réserve de l'approbation préalable des Parties, le coût
de toute vérification ou examen comptable du Compte Général
effectué au profit de toutes les Parties, sera imputable au

Compte Général.

1.7 W.I.I établira et adressera à ETAP deux factures couvrant sa
quote-part des immobilisations d'exploration et d'appréciation
imputables à chaque Concession et telles que reprises des
comptes d'AMOCO, suite à la cession des intérêts détenus par
cette dernière dans les Concessions de BAGUEL et d'EL FRANIG, au

profit de W.I.I.

Ces dépenses feront l'objet d'un audit par ETAP et à sa
seule charge. Il est précisé que les échéances annuelles visées
à l'Article 10 du Contrat d'Association, seront considérées
comme des avances sur lesdites factures en attendant la
conclusion des opérations de vérification. W.I.I fournira, à ses
frais, à ETAP toutes pièces justificatives, documentation et
explications appropriées afférentes aux dépenses relatives

y

auxdites immobilisations.
52

DEPENSES IMPUTABLES A! RAL

L'Opérateur imputera au Compte Général tous les coûts et
dépenses encourus dans la conduite des opérations.Ces coûts et

dépenses inclueront,sans que cette énumération soit limitative:

2.1 Coût du personnel et des dépenses connexes

Les salaires et les appointements du personnel de
l'opérateur et de ses sociétés affiliées qui est directement
engagé dans la conduite des opérations, ainsi que les charges
sociales, les allocations habituelles, les dépenses du personnel
connexes prises à sa charge par l'Opérateur conformément à la
pratique habituelle et les impôts et charges sociales afférents
à ce personnel et supportés par l'Opérateur. Etant entendu que
les tarifs unitaires de rémunération, par catégories de
personnel, doivent être approuvés au préalable par le Comité

d'opérations.
2.2 Matériel

A. Le Coût du matériel acheté ou fourni par l'Opérateur
pour être utilisé dans les opérations tel que précisé à

l'Article 3 ci-dessous :

B. Les frais de transport du matériel et les autres frais
y afférents, tels que l'expédition, l'emballage, le stockage sur
les quais, le fret par voie de terre et le fret maritime ainsi

que le déchargement à l'arrivée. 71

x
53
2.3 Frais de déplacement du personnel

A. Les frais de déplacement du personnel, requis pour la
conduite des opérations, dont les procédures d'institution

devront être agréées par le Comité d'Opérations.

B. Les frais de déplacement vers la Tunisie du personnel
affecté de manière permanente ou temporaire aux opérations ainsi
que les frais de déplacement du personnel en provenance de la
Tunisie, sauf quand l'employé est réaffecté à une autre
opération de l'Opérateur ailleurs que dans la ville du pays de
provenance. Ces frais inclueront le transport des familles du
personnel et de leurs biens et effets ménagers ainsi que tous
leurs autres frais de déplacement et de réaménagement pris à sa

charge par l'Opérateur.
2.4 Prestations

A. Le Coût des prestations fournies sous contrat et des
autres prestations fournies par des tiers (y compris, sans
limitations, les consultants), autres que celui imputé en vertu

du paragraphe 2.7 ci-dessous.

B. Le Coût des prestations techniques, administratives,
juridiques, d'approvisionnement et comptables, effectuées par
les affiliés de l'Opérateur et à sa demande, au profit direct
des opérations. Ces prestations seront facturées selon des

modalités à fixer d'un commun accord.

C. Le loyer de l'équipement et des installations fournis
par une ou plusieurs Parties, ledit loyer devant être fixé à des

taux en rapport avec les charges d'amortissement et d'entretien

AIX

54

et autres charges connexes supportées pour ledit équipement ou
installations par la Partie en cause, mais ne devant pas excéder
ceux qui sont couramment appliqués dans la région des
cpérations. Lesdits taux devront être agrées par le Comité

d'opération.

2.5.Dommages et pertes

Tous les frais et dépenses nécessaires à la réparation ou au
remplacement des biens pour Compte Commun ou pour Compte Séparé
à la suite des dommages ou pertes dus à l'incendie, l'éruption,
la tempête, le vol, l'accident ou toute autre cause en dehors du
contrôle de l'Opérateur. L'Opérateur devra notifier, aussitôt
que possible, aux Parties par écrit les dommages ou pertes
excédant vingt cinq mille (25.000 D} dinars tunisiens dans

chaque cas.
2.6.Assurances et règlement de sinistres

A. Les primes d'assurances prises par l'Opérateur en vertu
du paragraphe 18.2 C du Contrat étant entendu que les Parties ne
bénéficiant pas de cette assurance ne participeront pas aux

frais de celle-ci.

B. Les sommes reçues d'un assureur en règlement d'un
sinistre seront créditées au Compte Général ; étant entendu que
les Parties ne bénéficiant pas de l'assurance en cause ne

bénéficient pas de ces règlements.

c. Les dépenses encourues pour le règlement de toutes
pertes, réclamations, dommages, jugements et toute autre dépense

de même nature effectuée pour la conduite des Opérations.

À x
55

2.7 Frais de justice

Tous les frais et dépenses relatifs à la conduite, l'examen
et la conclusion de litiges ou réclamations survenant du fait
des Opérations ou nécessaires à la protection ou la récupération
de biens pour Compte Commun ou pour Compte Séparé, y compris,
sans que cette énumération soit lLlimitative, les honoraires
d'hommes de loi, les frais de justice, les frais d'instruction
ou de recherches de preuves et les montants payés en conclusion

ou règlement desdits litiges ou réclamations.

2.8.Impôts et Taxes

Tous les impôts et taxes (à l'exception de l'impôt sur le
revenu, de la redevance et de la redevance de prestations
douanière frappant l'exportation des hydrocarbures), droits et

impositions gouvernementales de quelque nature que ce soit.
2.9.Bureaux, camps et installations diverses

Les frais de fonctionnement et d'entretien de tous bureaux,
camps, entrepôts, logements et autres installations servant
directement et exclusivement aux Opérations seront imputés au

Compte Général.

Si lesdits bureaux, camps, entrepôts, logements et
installations sont aussi utilisés pour d'autres activités que
lesdites Opérations, les frais susvisés seront répartis chaque
mois au prorata de leur utilisation durant le mois en question

selon des modalités à définir d'un commun accord.

NY
56

2.10.Frais généraux et d'assistance générale

Ces frais représentent une participation aux frais du siège
de l'opérateur et de ses sociétés affiliées, afférents aux
services administratif, juridique, comptable, financier, fiscal,
d'achats, des relations avec le personnel, d'informatique, pour
assurer la bonne marche des Opérations et qui ne sont autrement
imputables au Compte Général en vertu des dispositions de
l'alinéa 2.4 (B) ci-dessus.

Le montant annuel déterminé par application du pourcentage
calculé selon les taux ci-dessous, sera imputé au Compte

Commun et au Compte Séparé chaque mois durant une année

Grégorienne.

de 0 à 4.000.000$ 3.5%

de 4.000.000$ à 8.000.000$ 2%

au delà de 8.000.000$ 0.75%
III MATERIEL

3.1 Acquisitions

A. Le matériel acheté sera imputé à son prix de revient.
Ce prix incluera le transport, l'assurance et tous frais dûment

justifiés.
B. Avec l'accord préalable du Comité d'Opérations :

_ le Matériel neuf non utilisé et en excellent état
(catégorie 1), provenant des stocks de l'Opérateur ou de ses
Sociétés Affiliées ou de leurs autres Opérations, sera évalué au

prix de revient neuf fixé conformément à l'alinéa À ci-dessus ;

HN
57

- le Matériel en bon état (catégorie 2), c'est-à-
dire le Matériel qui a été utilisé mais en bon état de service,
capable d'être réutilisé sans être reconditionné, sera évalué à
juste prix dont la détermination sera faite sur la base des

données fournies par l'Opérateur.
3.2.Garantie du matériel

L'Opérateur ne garantit pas le Matériel fourni au-delà de la
garantie donnée par le fournisseur ou le fabricant de ce
Matériel. En cas de Matériel défectueux, le Compte Général ne
sera crédité que dans la mesure où l'Opérateur aura reçu du
fournisseur un avoir correspondant et pour l'obtention duquel il

devra engager toute la démarche nécessaire.

L'Opérateur sera responsable du matériel stocké dans ses
magasins et veillera à la comptabilisation des entrées et des

sorties de matériels de son magasin conformément à l'Article 3.1

paragraphe b ci-dessus.

En tout état de cause l'Opérateur veillera à ce que le
Matériel acquis pour le compte des Parties dans le cadre de
l'Association bénéficie de toutes les garanties requises par une

utilisation conforme aux normes admises.
3.3.Dispositions du surplus

A. L'Opérateur n'aura aucune obligation d'acheter

l'intérêt détenu par toute Partie dans tout surplus de matériel

CAVX

neuf ou non.
58

B. L'Opérateur aura le droit de vendre ou de se défaire de
tout surplus de Matériel, à condition d'en avertir les autres
Parties et d'obtenir leur accord si sa valeur excède 40.000

dinars.

c. Le produit net de toute vente de Matériel devra être

crédité au Compte Général.
3.4.Inventaires

A. Des inventaires de tout le Matériel normalement soumis
à ce contrôle dans l'Industrie Pétrolière Internationale devront
être effectués périodiquement, au moins une fois par an, par
l'Opérateur selon les directives du Comité d'Opérations.
L'Opérateur devra notifier aux Parties par écrit, quatre vingt
dix (90) jours à l'avance, son intention de procéder auxdits
inventaires de manière à permettre aux Parties d'être
représentées lors de l'inventaire. Le défaut de représentation
d'une Partie à un inventaire engagera ladite Partie à accepter

l'inventaire.

B. L'inventaire devra être rapproché du Compte Général et
une liste des excédents et des manquants sera fournie aux

Parties avec des commentaires appropriés.

Le Compte Général sera ajusté des excédents et des

manquants agrées par le Comité d'Opérations.

c. 11 est expressément convenu que les inventaires
désignés au paragraphe A ci-dessus porteront également sur les
immobilisations constituant le patrimoine des Parties dont

Æx

l'Opérateur a la garde.
59

V_CE: N_D'IMMOBILISA' Ê

Pour l'application de l' Article 10 du Contrat, seront
considérées comme immobilisations les catégories de dépenses

mentionnées à l'Article 4.4 de la Convention, à savoir :

- les dépenses de prospection et de recherche ;

_ les frais de forage non compensés ;

- les coûts d'abandon d'un forage ;

- les coûts de forage de puits non productifs de Pétrole

ou de gaz en quantités commercialisables ;

_- les frais de premier établissement relatifs à
l'organisation et à la mise en marche des Opérations

pétrolières.

Etant entendu que ces dépenses devront avoir été imputées
suivant les règles du paragraphe 1.4 et du chapitre II du
présent Accord Comptable et seront exprimées au fur et à mesure
de leur imputation en dollars afin de déterminer les montants en
dollars à régler à W.I.I .Pour la conversion en dollars, on
utilisera le taux de change moyen (vente et achat) du mois de

comptabilisation des dépenses tel que publié par la Banque

#

Centrale de Tunisie.

60

V_PREEMINENCE DU CONTRAT

En cas de non conformité des présentes dispositions avec

celles du Contrat,les dispositions du Contrat prévaudront.

Fait à Tunis, le {4 DEC. 1989

En cinq (5) exemplaires originaux

Pour l'ENTREPRISE TUNISIENNE Pour WALTER INTERNATIONAL
d'ACTIVITES OLIERES TUNISIA INC.
Abdelwaheb"KESRAOUT F.Fox BENTON Jr.
Président Directeur Général Vice-President

Enregistré à T

volume

Serie - :
Case 0e
